[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      JANUARY 3, 2012
                                            No. 11-12326
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                              D.C. Docket No. 1:10-cr-20613-KMM-4



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                                versus

YUNIER PEREZ CRUZ,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 3, 2012)

Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Yunier Perez Cruz appeals his concurrent 192-month sentences, imposed

after he pleaded guilty to eight counts of conspiracy to import, importation, and

possession with the intent to distribute cocaine and heroin, in violation of 21

U.S.C. §§ 841(a)(1), 846, 952(a), and 963. The Guidelines range for his offenses

was 188 to 235 months. Cruz asserts that his sentences are substantively

unreasonable because the district court did not vary downward from the guidelines

range. Cruz argues that such a downward variance would have been appropriate

because (1) Cruz’s co-defendants received lower sentences than he, even though

they were more culpable for the conspiracy, and (2) Cruz’s criminal history was

over-represented. After review of the record and the briefs, we affirm.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). “Ordinarily, a district court’s refusal to grant a downward departure is

unreviewable on appeal. Such refusals are reviewable, however, if the district

court refused a downward departure because of an erroneous belief that it lacked

the authority to grant one.” United States v. Ortega, 358 F.3d 1278, 1279 (11th

Cir. 2003) (per curiam) (citations omitted).

      In reviewing the reasonableness of a sentence, we first ensure that the

sentence was procedurally reasonable. Gall, 552 U.S. at 51, 128 S. Ct. at 597. If

                                          2
the sentence is procedurally reasonable, we inquire whether the sentence is

substantively reasonable based on the totality of the circumstances, including

whether the 18 U.S.C. § 3553(a) factors support the sentence in question. United

States v. Gonzalez, 550 F.3d 1319, 1323–24 (11th Cir. 2008) (per curiam).

Generally, we do not second guess the weight the district court gave a certain

factor. United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010), cert. denied,

131 S. Ct. 2962 (2011). Ordinarily, we expect a sentence within the Guidelines

range to be reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005) (per curiam).

      Cruz argues first that his sentences are substantively unreasonable because

they are higher than his co-conspirators, including those with leadership roles in

the scheme. The district court acknowledged this disparity, but found that Cruz’s

higher sentences were merited due to his criminal history. Cruz next argues that

although his criminal history is technically correct, it was over-represented

because two of his convictions relating to domestic abuse were closely related,

involving the same victim (his wife) and occurring within a two-month period.

Cruz asserts that the district court should thus have granted a downward departure.

The district court rejected Cruz’s request for a downward departure at sentencing,

explaining that the fact that there were two offenses, both of which occurred after

                                          3
Cruz’s wife had obtained a restraining order against him, demonstrated that Cruz

“just didn’t seem to get the message.” The district court concluded that

“considerations of respect for the law and deterrence” justified Cruz’s sentence.

     Because Cruz makes no assertion that the district court erroneously believed

that it lacked the ability to grant a downward departure, we decline to review the

district court’s decision to deny the requested downward departure. Regarding the

substantive reasonableness of his sentences,1 Cruz has not adduced any facts that

establish that the court failed to properly consider the § 3553(a) factors. Upon

review of the record, we find no abuse of discretion by the district court in

imposing Cruz’s 192-month sentences, which were near the bottom of the

guidelines range for his offense.

      AFFIRMED.




      1
          Cruz makes no argument that his sentences were procedurally unreasonable.

                                               4